If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                              COURT OF APPEALS


MICHIGAN HEAD & SPINE INSTITUTE PC,                                    FOR PUBLICATION
                                                                       September 2, 2021
               Plaintiff-Appellant,

v                                                                      No. 354765
                                                                       Oakland Circuit Court
AUTO-OWNERS INSURANCE COMPANY and                                      LC No. 2020-181621-NF
HOME-OWNERS INSURANCE COMPANY,

               Defendants-Appellees.


Before: RIORDAN, P.J., and M. J. KELLY and SHAPIRO, JJ.

RIORDAN, P.J. (dissenting).

       I respectfully dissent.

        Plaintiff Michigan Head & Spine Institute sued defendant Auto-Owners Insurance
Company and defendant Home-Owners Insurance Company—apparently two unrelated entities—
for no-fault benefits under the no-fault act, MCL 500.3101 et seq., for healthcare services that it
provided to 39 patients. There is nothing in the complaint to suggest that the claims for these 39
patients are connected in any respect beyond the allegation that “DEFENDANTS are the No-Fault
insurers that are responsible to pay No-Fault benefits to or for the benefit of the patients.” In other
words, the complaint indicates that plaintiff sought to aggregate unrelated patient claims against
two unrelated defendants to satisfy the jurisdictional minimum of the circuit court.1




1
  MCL 600.605 provides that “[c]ircuit courts have original jurisdiction to hear and determine all
civil claims and remedies, except where exclusive jurisdiction is given . . . by statute to some other
court . . . .” And, MCL 600.8301(1) provides that “[t]he district court has exclusive jurisdiction in
civil actions when the amount in controversy does not exceed $25,000.00.” Thus, the circuit court
has jurisdiction over cases in which the amount in controversy exceeds $25,000. Here, the
complaint itself does not expressly state that aggregation of the claims is necessary to satisfy the
jurisdictional minimum of the circuit court. However, the parties do not dispute that such



                                                 -1-
        As the majority correctly states, “our Supreme Court has held that, absent bad faith in the
pleadings, the amount in controversy is determined from the prayer for relief in the plaintiff’s
pleadings.” See Hodge v State Farm Mut Auto Ins Co, 499 Mich 211, 223-224; 884 NW2d 238
(2016) (“[I]n its subject-matter jurisdiction inquiry, a district court determines the amount in
controversy using the prayer for relief set forth in the plaintiff’s pleadings, calculated exclusive of
fees, costs, and interest.”).2 The prayer for relief in the instant pleading includes no particular
amount in controversy or other monetary amount, so for this reason alone I question whether the
jurisdiction of the circuit court was properly invoked.

        I acknowledge that the pleading summarily alleges elsewhere that “[j]urisdiction is proper
in [the circuit court], because the amount in controversy is more than $25,000.00.” Assuming that
the entire pleading, and not simply the prayer for relief, is the measure of jurisdiction—a necessary
assumption implicit within the majority opinion—I would still conclude that the circuit court
lacked jurisdiction over this case.

        In Boyd v Nelson Credit Ctrs, 132 Mich App 774; 348 NW2d 25 (1984),3 this Court
explained that aggregation of “the separate claims of individual plaintiffs” is “not permitted to
establish the jurisdictional minimum.” Id. at 780-781. However, this Court added that
“aggregation of various claims of a single plaintiff” is permitted to establish the jurisdictional
minimum. Id. at 781. The majority here concludes that the latter principle applies because
“although Michigan Head & Spine has 39 individual claims based on treatment it provided to 39
separate patients, Michigan Head & Spine is indisputably a single plaintiff attempting to aggregate
its various claims.” I respectfully disagree.

        That conclusion, in my view, is inconsistent with Moody v Home Owners Ins Co, 304 Mich
App 415; 849 NW2d 31 (2014), rev’d sub nom Hodge, 499 Mich 211,4 which specifically
addressed determining the amount in controversy in no-fault actions. Moody explained that in no-
fault actions, a healthcare provider’s claim against a no-fault insurer is derivative of the patient’s
underlying claim, such that when a single patient sues a no-fault insurer to recover no-fault benefits
for services received from multiple healthcare providers, “the consolidated claims are the



aggregation is necessary, particularly where an attached exhibit to the complaint indicates that only
one claim for patient services would satisfy the jurisdictional minimum.
2
 See also id. at 224 (“[T]he prayer for relief controls when determining the amount in controversy
and the limit of awardable damages.”).
3
  “Although published opinions of this Court decided before November 1, 1990, are not strictly
binding, MCR 7.215(J)(1), they are nevertheless precedential, MCR 7.215(C)(2), and they are thus
afforded significantly more deference than would be given to unpublished cases.” People v
Spaulding, 332 Mich App 638, 657 n 5; 957 NW2d 843 (2020).
4
  Hodge reversed the holding in Moody that the district court may be “divested of jurisdiction when
the pretrial discovery answers, the arguments of plaintiff’s counsel before trial and the presentation
of evidence at trial pointed to damages in excess of $25,000,” notwithstanding that the complaint
itself alleged damages not exceeding $25,000. Hodge, 499 Mich at 214-215 (cleaned up). Hodge
did not reverse other holdings in Moody.


                                                 -2-
equivalent of a single plaintiff asserting multiple claims against a single defendant.” Moody, 304
Mich App at 443. Thus, in no-fault actions, the Boyd principle that “aggregation of various claims
of a single plaintiff” is permitted to establish the jurisdictional minimum applies when the “single
plaintiff” at issue is the patient, not the healthcare provider. There is nothing in Moody to suggest
that the inverse is true as well, i.e., that a single healthcare provider may aggregate the various
claims of multiple patients to establish the jurisdictional minimum. This is for good reason—
because the healthcare provider’s claim is derivative of the patient’s claim, id. at 441, a single
healthcare provider bringing claims against a no-fault insurer for multiple patients is, in essence,
bringing “the separate claims of individual plaintiffs,” contrary to Boyd, 132 Mich App at 780-
781.

        Simply put, a no-fault action is materially distinguishable from the ordinary case in which
a single plaintiff seeks to aggregate multiple, if unrelated, claims against a single defendant to
satisfy the jurisdictional minimum of the circuit court. In that case, the majority is correct that
aggregation of claims is a question of permissive joinder under MCR 2.203(B), not a threshold
question of subject-matter jurisdiction determined from the pleadings alone. But a no-fault action,
in contrast, presents an unusual case in which the amount in controversy for the purposes of
subject-matter jurisdiction is determined by identifying the amount in controversy alleged with
respect to a single patient. See Moody, 304 Mich App at 443. Again, because a healthcare
provider’s claim against a no-fault insurer is derivative of the patient’s underlying claim, a
healthcare provider bringing claims against no-fault insurers for multiple patients based upon
multiple and presumably distinguishable insurance policies, essentially is bringing the claims of
multiple plaintiffs.

        Subsequent developments in the law do not obviate this aspect of Moody. In 2017, our
Supreme Court held that neither MCL 500.3112 nor any other provision of the no-fault act
“bestow[] on a healthcare provider a statutory right to directly sue no-fault insurers for recovery
of no-fault benefits.” Covenant Med Ctr, Inc v State Farm Mut Auto Ins Co, 500 Mich 191, 196;
895 NW2d 490 (2017). In so holding, Covenant overruled a series of our decisions holding that
healthcare providers did possess such a statutory right. See, e.g., Moody, 304 Mich App 415; Mich
Head & Spine Institute, PC v State Farm Mut Auto Ins Co, 299 Mich App 442; 830 NW2d 781
(2013); Regents of the Univ of Mich v State Farm Mut Ins Co, 250 Mich App 719; 650 NW2d 129
(2002). In response to Covenant, the Legislature amended MCL 500.3112(1) effective June 11,
2019, to provide that a healthcare provider “may make a claim and assert a direct cause of action
against an insurer . . . to recover overdue benefits payable for charges for products, services, or
accommodations provided to an injured person.” See 2019 PA 21. 2019 PA 21 therefore revived
the holdings in cases such as Moody that healthcare providers have claims against no-fault insurers
“completely derivative of and dependent on” the underlying claims of the patients themselves.
Moody, 304 Mich App at 440.5 See People v Williams, 491 Mich 164, 177; 814 NW2d 270 (2012)




5
 See also Regents of the Univ of Mich, 250 Mich App at 733 (“Although [the healthcare providers]
may have derivative claims, they also have direct claims for personal protection insurance
benefits.”); Wyoming Chiropractic Health Clinic, PC v Auto-Owners Ins Co, 308 Mich App 389,
395; 864 NW2d 598 (2014) (same).


                                                -3-
(noting that statutory amendments in response to judicial decisions should be interpreted in light
of those decisions).

         Accordingly, while the majority is correct that ordinarily a single plaintiff may aggregate
multiple, unrelated claims against a single defendant to satisfy the jurisdictional minimum of the
circuit court, see Boyd, 132 Mich App at 781, that is not the case before us. Instead, the case before
us concerns a single healthcare provider seeking to aggregate the claims of multiple, unrelated
plaintiffs against a single defendant to satisfy the jurisdictional minimum of the circuit court. In
my view, Moody precludes plaintiff here from doing so. Therefore, I respectfully dissent and
would affirm the trial court’s dismissal of this case for lack of subject-matter jurisdiction.6

                                                               /s/ Michael J. Riordan




6
  Although not necessary for resolution of this case, I respectfully disagree with the majority’s
very cursory analysis, and inverted reasoning, of Priority Patient Transport, LLC v Farmers Ins
Exch, unpublished per curiam opinion of the Court of Appeals, issued May 2, 2017 (Docket No.
329420). That case is premised upon Moody’s discussion of derivative claims in the no-fault
context. That is, Priority Patient did not treat the healthcare provider as a “single plaintiff” for the
purposes of Boyd because Moody indicated that the healthcare provider was essentially multiple
plaintiffs for the purposes of Boyd. Priority Patient correctly recognized that in Moody, there were
three claims arising from a single insurance policy emanating from the same, single incident,
which is quite the opposite of the fact pattern before us. Even if Moody is no longer valid law on
that point, Priority Patient was nonetheless correct to rely on Moody at the time because Covenant
had not yet been decided by our Supreme Court, and MCL 500.3112(1) had not yet been amended
by the Legislature.


                                                  -4-